            Case 2:19-cv-01976-AKK Document 8 Filed 01/21/20 Page 1 of 2                                  FILED
                                                                                                 2020 Jan-21 PM 03:21
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION
    CRYSTAL PETTWAY,                                )
                                                    )
          Plaintiff,                                )
                                                    )
    v.                                              )    Case No.: 2:19-cv-01976-SGC
                                                    )
    ADVANCED CAPITAL SOLUTIONS,                     )
                                                    )
          Defendant.                                )

                       ORDER REGARDING COMPLIANCE WITH RULE 26

         The parties are reminded to conduct a conference pursuant to Rule 26(f) of the Federal

Rules of Civil Procedure. The parties must confer no later than twenty-one (21) days after the

entry date of this order. During the Rule 26(f) conference, the parties' discussions shall cover the

following topics:

            •    the nature and basis of the claims and defenses and the possibility of a prompt
                 settlement or resolution of the case through formal mediation or informal settlement
                 negotiations;
            •    a proposed discovery plan, including deadlines for the matters addressed in sub-
                 paragraphs (1) through (4) of Rule 26(f) and a protocol to govern the search and
                 production of electronically stored information; and
            •    the need for a protective order for disclosure of "protected health information." 1

         If the parties are unable to agree upon a date, time, or place for the Rule 26(f) conference,

the parties are ORDERED to file a joint notice with the court.

         Additionally, unless otherwise ordered, the parties shall exchange the initial disclosures

required under Rule 26(a)(1) at least seven (7) days before the meeting in order to facilitate better

discussions during the discovery conference. Within fourteen (14) days of the Rule 26(f)


1
  If the court's standard HIPAA protective order is required, the parties may indicate this in their
joint report of planning meeting. If the parties require a HIPAA order tailored to the case, the
moving party should email a proposed draft order to the chambers' email address upon the filing
of a motion.
           Case 2:19-cv-01976-AKK Document 8 Filed 01/21/20 Page 2 of 2



meeting, the parties must file a joint report of their planning meeting. The report should

include a brief description of the nature of the case; an indication of the parties' assessment of the

complexity of the case; proposed deadlines for amending the pleadings, joining additional parties,

discovery, and dispositive motions; and a statement regarding the parties' initial interest in

alternative dispute resolution. Should the parties disagree about an item, the positions of the parties

as to that item should be clearly set forth in separate paragraphs.

       DONE this 21st day of January, 2020.



                                                       ______________________________
                                                        STACI G. CORNELIUS
                                                        U.S. MAGISTRATE JUDGE




                                                  2
